Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 4, and 13-30 are presented for examination.
Claims 3, 19, and 20 are amended. 
Claims 1-2, and 5-12 are canceled.
Claims 21-30 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraphs 3 – page 11, filed February 15, 2022, with respect to claims 3, 4, and 13-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 3, 4, and 13-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 3, 4, and 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 3, 4, and 13-30  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 3, 19 and 20 … ,acquiring a user instruction and a target position; acquiring the number of connected terminals of each locator beacon; determining target equipment by  obtaining the number of connected terminals of the locator beacon between each equipment and the target position by calculating   
    PNG
    media_image1.png
    35
    146
    media_image1.png
    Greyscale
 … , wherein Em is the sum of the number of connected terminals of n locator beacons between m th equipment and the target position;… controlling the target equipment to move to the target position; acquiring position information of the target equipment, and calculating a distance between the target equipment and the target position according to the target position and the position information of the target equipment; and controlling the target equipment to stop moving when the distance between the target equipment and the target position is less than or equal to a set threshold… and in combination with other limitations recited as specified in claims 3, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US Pub. No.: 2020/0166932) discloses an information processing method and apparatus, an electronic device, and a storage medium. The information processing method applied to a server comprises: receiving an operation request sent by a user equipment, wherein the operation request comprises: first position information and article demand information, the first position information being used for indicating a target position; according to a selection policy and the first position information, selecting a first target mobile device, wherein the first target mobile device is loaded with articles to which the article demand information points; and sending a first control instruction to the first target mobile device, wherein the first control instruction is at least used for controlling the first target mobile device so same moves to the target position.
Duan (US Pub. No.:2016/0212579) discloses a system and method for locating a mobile device is disclosed. In a first embodiment, a system of provisioning multiple-tired location services is disclosed. The system includes a plurality of ultra-wideband devices forming a first level of a wireless infrastructure network and a plurality of location capable beacon devices forming a second level of the wireless infrastructure network.
Cronin (US Pub. No.:2018/0246513)  discloses Systems and methods for autonomous concessions robots are described herein. An exemplary concessions robot device may include a body comprising a dispensing container for holding one or more items to be dispensed, a motor, wheels, a communication interface that receives instructions sent over a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469